DETAILED ACTION
The Examiner acknowledges Claims 1 and 6 have been amended and Claim 3 has been cancelled.
Response to Arguments
Applicant's arguments and amendments have been fully considered but they are not persuasive:
The first argument is that Miller’s invention is to be used with an underlayment for a roof and with rigid foam panels, and that there is no motivation or incentive to modify Miller to provide for the wall stud set forth in the claims. However, describing the use of the wall stud must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. The fact that Miller is used with rigid foam panels as a roof underlayment is merely a functional use of the wall stud and not a structural difference. Furthermore, the Examiner provided the rationale that it would have been obvious to make the stud large enough to handle the design load but not too large to waste material. Furthermore, as in the previous Office Action(s), the Examiner finds the Specification to lack motivation as to why the certain dimensions are important which is why it can be an obvious matter of design choice. Furthermore, the Examiner had previously pointed out that the rationale provided in the Specification is directed to the shape of the stud, and not the specified dimensions.

Claim Rejections - 35 USC § 112
Claims 1 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not describe the steel as stainless steel.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,234,833 to Miller.
Regarding claim 1, Miller teaches in Figure 1, a wall stud (110) (Column 4, Line 4) made of steel (Column 6, Line 28) comprising: a rear wall; two parallel side walls which project in a forward direction and are connected to the rear wall at about a 90-degree angle; a cavity defined between the two side walls and the rear wall; a front end of each side wall being connected to a respective front wall member, each front wall member being substantially parallel to the rear wall and which project away from the interior cavity. Miller is silent about the exact length of the side walls, rear wall and front walls and the thickness and cross-sectional area of the stud. However, it would have been an obvious matter of design choice to specify certain lengths, thicknesses and cross section areas for the components of the wall stud since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case, it would have been obvious to make the stud large enough to handle the design load but not too large to waste material. Miller also does not teach the steel is stainless. However, stainless steel is old and well known and it would have been obvious to one of ordinary skill in the art to use stainless steel order to prevent corrosion of the metal.
Regarding claim 4, Note: this claim is for an assembly but depends from the wall stud. Due to the dependency, the Patentability lies within the subcombination (stud) 
Regarding claim 6, Miller teaches in Figure 1, a wall stud (110) (Column 4, Line 4) made of steel (Column 6, Line 28) consisting of: a rear wall; two parallel side walls which project in a forward direction and are connected to the rear wall at about a 90-degree angle; a cavity defined between the two side walls and the rear wall; a front end of each side wall being connected to a respective front wall member, each front wall member being substantially parallel to the rear wall and which project away from the interior cavity. Miller is silent about the exact length of the side walls, rear wall and front walls, the thickness of the steel and the cross section area of the rear and two side walls. However, it would have been an obvious matter of design choice to specify certain lengths, thicknesses and cross section areas for the components of the wall stud since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In the instant case, it would have been obvious to make the stud large enough to handle the design load but not too large to waste material. Miller also does not teach the steel is stainless. However, stainless steel is old and well known and it would have been obvious to one of 
Regarding claim 7, Note: this claim is for an assembly but depends from the wall stud. Due to the dependency, the Patentability lies within the subcombination (stud) and not the combination (assembly). However, Miller teaches in Figure 2, an assembly (100) comprising a horizontal top beam (120 top), a horizontal bottom wall (120 bottom), a pair of parallel side frames (120 left and right) connected to respective free ends of the top and bottom beams (120), an interior portion of the wall assembly having a plurality of wall studs (110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDREW J TRIGGS/Primary Examiner, Art Unit 3638